Circuit Court for Montgomery County
Case No. 32608-M                           IN THE COURT OF APPEALS
Argued: April 4, 2017
                                               OF MARYLAND

                                            Misc. Docket AG No. 30
                                            September Term, 2016


                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                             MARK KOTLARSKY


                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,


                                                             JJ.

                                            PER CURIAM ORDER



                                              Filed: April 4, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                    *    of Maryland

                                *    Misc. Docket AG No. 30
MARK KOTLARSKY
                                *    September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 4th day of April 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Mark Kotlarsky be, and he is hereby, disbarred, effective

immediately, from the further practice of law in the State of

Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Mark Kotlarsky from the register of attorneys, and pursuant to

Maryland Rule 19-761, shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Mark

Kotlarsky.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge